Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner's Note
The Examiner notes that it has been held that a recitation that a structural element is
"adapted to", "configured to", "capable of', "arranged to", "intended to", "so as",
"designed for" or "operable to" perform a function does not limit the claim to a particular
structure and thus only requires the ability to so perform the function. (See In re Hutchison, 69
USPQ 138. See also, MPEP 2111.04) As such, under the broadest reasonable interpretation of
the claims and the prior art, the recitations of "adapted to", "configured to", "capable of', "arranged to", "intended to", "so as" or "operable to" will be deemed met by an element in
the prior art capable of performing the function recited in connection with "adapted to",
"configured to", "capable of', "arranged to", "intended to", "so as", "designed for" or
"operable to".
The Examiner has cited particular paragraphs or columns and line numbers in the
references applied to the claims above for the convenience of the applicant. Although the
specified citations are representative of the teachings of the art and are applied to specific
limitations within the individual claim, other passages and figures may apply as well. It is
respectfully requested of the applicant in preparing responses, to fully consider the references in
their entirety as potentially teaching all or part of the claimed invention, as well as the context of
the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-
07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING
DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be
considered in its entirety, i.e., as a whole, including portions that would lead away from the
claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303
(Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
"manipulating section" in claim 1-6 and 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
“manipulating section” is being interpreted as “handlebar grip” (Page 46 Lines 20-21). 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-5 and 10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1 para 5, it is unclear how “manipulation amount” is quantified?
In claim 4, it is unclear how “return amount” is quantified?
In claim 5, it is unclear how “manipulation amount” is quantified?
In claim 10 para 3, it is unclear how “manipulation amount” is quantified?
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2 and 4-10  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by De Roche (US 8,651,432).
Regarding claim 1, De Roche ‘432 teaches (figures 1-20, 27-31C) an aircraft/ lift platform (100) comprising a manipulating section/control handle bars (125) that is manipulated by rider/pilot and a control section/actuator (411) that controls flight in air based on manipulation of the manipulating section by the rider (Col. 7 Lines 17-33; Col. 8 Lines 18-33), wherein;
the manipulating section is manipulated by the rider in a first manipulation/forward direction (2801) relative to a neutral position or in a second manipulation direction (2901), which is different than the first manipulation direction, relative to the neutral position (Col. 15 Lines 4-15, 39-44);
a prescribed range in the first manipulation direction and the second manipulation direction, centered on the neutral position, is set as a neutral region for the manipulating section (Col. 15 Lines 26-28; the staggering of the actuators enables to prescribe range in both directions, with neutral position at the center, for the manipulating section; for example, the range of the manipulating section which causes each of the first two ejector sections of ducts 101 and 103 to actuate can be selected to define a prescribed range and to set as a neutral region; selected first two ejector sections are closed first and opened last during aircraft maneuver);
the control section/actuator (411):
moves the aircraft in a first movement direction according to a manipulation amount of the manipulating section in the first manipulation direction from the neutral position, or moves the aircraft in a second movement direction, which is different than the first movement direction, according to a manipulation amount of the manipulating section in the second manipulation direction from the neutral position (Col 15 Lines 4-14); and
decelerates the aircraft if a position of the manipulating section that has been manipulated in the first manipulation direction or the second manipulation direction has moved into the neutral region (ejector sections within the neutral region is manipulated at last decelerating the aircraft).
Regarding claim 2, De Roche ‘432 teaches (figures 1-20, 27-31C) the aircraft/ lift platform (100), wherein the control section decelerates the aircraft when the rider has manipulated the manipulating section into the neutral region from the first manipulation direction or the second manipulation direction (ejector sections within the neutral region is manipulated at last decelerating the aircraft).
Regarding claim 4, De Roche ‘432 teaches (figures 1-20, 27-31C) the aircraft/ lift platform (100), wherein the control section determines deceleration of the aircraft according to a return amount, a return velocity, or a return acceleration at which the manipulating section returns to the neutral region from the first manipulation direction or the second manipulation direction (Col. 15 Lines 15-38).
Regarding claim 5, De Roche ‘432 teaches (figures 1-20, 27-31C) the aircraft/ lift platform (100), wherein the control section determines deceleration of the aircraft according to a manipulation amount or position of the manipulating section in the neutral region (Col. 15 Lines 15-38).
Regarding claim 6, De Roche ‘432 teaches (figures 1-20, 27-31C) the aircraft/ lift platform (100), wherein the control section causes the deceleration of the aircraft to be greater as the manipulation amount of the manipulating section in the neutral region becomes smaller or as the position of the manipulating section in the neutral region becomes closer to the neutral position (Col. 15 Lines 15-38).
Regarding claim 7, De Roche ‘432 teaches (figures 1-20, 27-31C) the aircraft/ lift platform (100), wherein the first manipulation/ forward direction (2801) and the second manipulation direction (2901) are directions opposite to each other centered on the neutral position, and
the first movement/forward direction and the second movement/aft direction are directions opposite to each other (Col. 15 Lines 4-14).
Regarding claim 8, De Roche ‘432 teaches (figures 1-20, 27-31C) the aircraft/ lift platform (100), wherein the first movement direction is an advancing/forward direction of the aircraft, and
the second movement direction is a reversing/aft direction of the aircraft (Col. 15 Lines 4-14).
Regarding claim 9, De Roche ‘432 teaches (figures 1-20, 27-31C) the aircraft/ lift platform (100), wherein the manipulating section is a handlebar grip/control handle bar (125) that, in a state of being gripped by the rider, is rotated in the first manipulation/forward direction (2801) or the second manipulation direction (2901) centered on the neutral position (Col. 15 Lines 4-14).
Regarding claim 10, De Roche ‘432 teaches a control method of an aircraft including a manipulating section that is manipulated by a rider and a control section that controls flight in air based on manipulation of the manipulating section by the rider, the method comprising:
manipulating the manipulating section by the rider in a first manipulation direction relative to a neutral position or in a second manipulation direction, which is different than the first manipulation direction, relative to the neutral position, and setting a prescribed range in the first manipulation direction and the second manipulation direction, centered on the neutral position, as a neutral region for the manipulating section;
moving the aircraft by the control section in a first movement direction according to a manipulation amount of the manipulating section in the first manipulation direction from the neutral position, or moving the aircraft by the control section in a second movement direction, which is different than the first movement direction, according to a manipulation amount of the manipulating section in the second manipulation direction from the neutral position; and
decelerating the aircraft by the control section if a position of the manipulating section that has been manipulated in the first manipulation direction or the second manipulation direction has moved into the neutral region. (Claim 10 is similar in scope to Claim 1; therefore, claim 10 is rejected under same rationale as Claim 1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Roche (US 8,651,432) as applied to claim 3 above, and further in view of Buoy et al. (US 2015/0158575).
Regarding claim 3, modified De Roche ‘432 teaches (figures 1-20, 27-31C) the aircraft/ lift platform (100), wherein the control section decelerates the aircraft when the position of the manipulating section has been moved into the neutral region but it is silent about 
the movement of the manipulating section into the neutral region due to manipulating section entering a non-contact state with the rider.
However, Buoy et al. ‘575 teaches joystick for controlling an aircraft which includes a set of springs for exerting a return force to return the lever to a neutral position when the pilot exerts no force/ non-contact on the lever (Para 0004). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified De Roche ‘432 to incorporate the teachings of Buoy et al. ‘575 to configure the movement of the manipulating section into the neutral region due to manipulation section entering a non-contact state with the rider. One of ordinary skill in art would recognize that doing so would enhance safety.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHESH DANGOL whose telephone number is (303)297-4455. The examiner can normally be reached Monday-Friday 0730-0530 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ASHESH DANGOL/Examiner, Art Unit 3642                                                                                                                                                                                                        
/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        5/12/2022